Illinois Official Reports

                                      Appellate Court



                          People v. Geiler, 2015 IL App (5th) 140423



Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                  CHRISTOPHER M. GEILER, Defendant-Appellee.


District & No.           Fifth District
                         Docket No. 5-14-0423


Filed                    February 11, 2015
Modified upon
denial of rehearing      March 10, 2015


Held                       The appellate court affirmed the trial court’s dismissal of a traffic
(Note: This syllabus citation issued to defendant for violating the speed limit, since the
constitutes no part of the citation was not filed within 48 hours as required by Illinois Supreme
opinion of the court but Court Rule 552, the city’s procedure was a part of a clear and
has been prepared by the consistent pattern of violation of Rule 552, dismissal was permissible
Reporter of Decisions on that basis, and there was no need for the trial court to conduct a
for the convenience of prejudice analysis.
the reader.)


Decision Under           Appeal from the Circuit Court of Madison County, No. 14-TR-8913;
Review                   the Hon. Elizabeth R. Levy, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Thomas D. Gibbons, State’s Attorney, of Edwardsville (Patrick
Appeal                   Delfino, Stephen E. Norris, and Patrick D. Daly, all of State’s
                         Attorneys Appellate Prosecutor’s Office, of counsel), for the People.

                         Christopher M. Geiler, of St. Jacob, appellee pro se.
     Panel                      JUSTICE MOORE delivered the judgment of the court, with opinion.
                                Justices Stewart and Schwarm concurred in the judgment and opinion.


                                                   OPINION

¶1         The State appeals the July 31, 2014, order of the circuit court of Madison County that
       granted the motion of the defendant, Christopher M. Geiler, to dismiss a traffic citation for
       failure to timely file the citation with the circuit clerk within 48 hours, in violation of Illinois
       Supreme Court Rule 552 (eff. Sept. 30, 2002), as a part of a clear and consistent violation of
       said rule. On February 11, 2015, we issued our original opinion affirming the judgment of the
       circuit court. On February 26, 2015, the State filed a petition for rehearing. We hereby issue
       this modified opinion upon denial of rehearing.

¶2                                               FACTS
¶3         On May 5, 2014, the defendant was issued a traffic citation by the police department of
       the City of Troy for driving 15 miles per hour over the speed limit. The citation was filed in
       the Madison County circuit clerk’s office on May 9, 2014. On June 11, 2014, the defendant
       filed a pro se motion to dismiss the citation, alleging that it was not processed in a timely
       fashion, in violation of Illinois Supreme Court Rule 552 (eff. Sept. 30, 2002).
¶4         A hearing on the motion was held on July 30, 2014,1 at which the following testimony
       and evidence was adduced. Todd Hays testified that he is employed as a detective by the
       Troy police department and has been so employed for over 11 years. He described the
       citation and complaint-filing process as follows. Once a citation is issued, it is deposited into
       a secure bond box in the dispatch office. Every Monday and Friday, the supervisors remove
       the citations from the box, review them, record them on bond sheets, and deliver them to the
       courthouse. Hays testified that it is impossible to transport the citations daily, and he
       estimated that there are approximately 30 to 50 citations filed every Monday and Friday.
       Hays noted that citations issued over the weekend are brought to the courthouse on Monday
       and those issued through the week are brought to the courthouse on Friday. In response to
       specific questioning regarding citations issued on Tuesday, Hays agreed that those are not
       filed at the courthouse until Friday.
¶5         Hays averred that he is familiar with Supreme Court Rule 552 and explained that “the
       tickets should be up within 48 hours.” He emphasized, “[I]t’s not a mandate. *** [T]his is
       our decision that if you can get them up in 48 hours, if possible, that’s the way it should be.”
¶6         The circuit court entered an order on July 31, 2014, granting the defendant’s motion to
       dismiss, based on a finding of a clear and consistent violation of Supreme Court Rule 552,
       pursuant to this court’s ruling in People v. Hanna, 185 Ill. App. 3d 404 (1989). The State
       filed a timely notice of appeal.

             1
            The matter was previously set and the defendant at that time had a stack of citations, in addition to
       the one issued to him, that had been issued by the City of Troy. The citations were admitted into
       evidence and reviewed by the State, after which the State refused to dismiss the citation against the
       defendant. The matter was reset to July 30, 2014.

                                                       -2-
¶7                                               ANALYSIS
¶8          The issue on appeal is whether the circuit court erred by granting the defendant’s motion
       to dismiss. “[W]here there is no factual or credibility dispute and the question involves only
       the application of the law to the undisputed facts, our standard of review is de novo.” People
       v. Robinson, 322 Ill. App. 3d 169, 173 (2001).
¶9          Supreme Court Rule 552 provides, inter alia: “The arresting officer shall complete the
       form or ticket and, within 48 hours after the arrest, shall transmit [it] *** to the clerk of the
       circuit court of the county in which the violation occurred.” Ill. S. Ct. R. 552 (eff. Sept. 30,
       2002). In People v. Hanna, we addressed whether citations for driving under the influence
       were properly dismissed by the circuit court when the arresting officers failed to file the
       citations with the circuit clerk within 48 hours, pursuant to Supreme Court Rule 552. 185 Ill.
       App. 3d at 408. We stated in Hanna that “Rule 552 is part of article V of the supreme court
       rules” (id.), which “was adopted *** to ensure judicial efficiency and uniformity as well as
       ‘to expedite the handling of traffic cases’ ” (id. (quoting People v. Roberts, 113 Ill. App. 3d
1046, 1050 (1983))).
¶ 10        We further recognized that when making the determination whether the language of a
       statute is mandatory or directory, the Illinois Supreme Court has held that:
                “ ‘a statute which specifies the time for the performance of an official duty will be
                considered directory only where the rights of the parties cannot be injuriously
                affected by failure to act within the time indicated. However, where such statute
                contains negative words, denying the exercise of the power after the time named, or
                where a disregard of its provisions would injuriously affect public interests or private
                rights, it is not directory but mandatory.’ ” Id. at 409 (quoting Carrigan v. Illinois
                Liquor Control Comm’n, 19 Ill. 2d 230, 233 (1960)).
¶ 11        Based on the principles in Carrigan, we concluded in Hanna that “the duty to file or mail
       a traffic citation with the clerk of the court within 48 hours is directory” because “[n]othing
       in the rule suggests that failure to follow the rule will injuriously affect a party’s rights.” 185
Ill. App. 3d at 409. We noted, however, that the supreme court does not make useless rules
       and if we reversed without directions, we would condone a violation of Supreme Court Rule
       552 and hinder the circuit court’s control of its docket. Id. Accordingly, we remanded with
       directions for the circuit court to determine whether the procedure used by the officer or
       police department was a part of a pattern of clear and consistent violation of Rule 552. Id. at
       409-10. If such was the case, dismissal of the citations would be warranted. Id. On the other
       hand, if the circuit court determined that the violation of Rule 552 was inadvertent, dismissal
       would not be warranted. Id. at 410. In this case, the State argues that the circuit court erred by
       granting the defendant’s motion to dismiss, based on People v. Hanna, because our ruling to
       remand that case for a determination of whether the procedure used by the police department
       “was part of an ongoing violation of Supreme Court Rule 552” (185 Ill. App. 3d at 409) was
       an unauthorized supervisory order to the circuit court.
¶ 12        We find the State’s argument unpersuasive. Even assuming, arguendo, that Hanna was
       an improper supervisory order, there is nothing in the record to indicate that the circuit court
       believed it was bound to follow Hanna but wished to do otherwise. In other words, even had
       the court believed Hanna was an unauthorized supervisory order, it could have independently
       reached the same conclusion because the logic in Hanna is sound. The circuit court here

                                                    -3-
       could have recognized on its own that, although the 48-hour deadline requirement is
       directory, the supreme court does not make useless rules and the dismissal of the defendant’s
       citation would be warranted if exceeding the 48-hour deadline was a part of a clear and
       consistent violation of Rule 552 by the Troy police department. Accordingly, we find that the
       circuit court did not err by granting the defendant’s motion to dismiss.
¶ 13        The State next argues that the appropriate disposition of this case would be to remand
       with directions for the circuit court to first consider whether the violation of Supreme Court
       Rule 552 resulted in prejudice to the defendant or impaired the circuit court’s management of
       its docket. We disagree. Under the analysis found in Hanna, only when a court has found the
       particular violation of Rule 552 at issue was inadvertent, and therefore was not a part of a
       pattern of clear and consistent violation of the rule, would the court consider whether the
       violation resulted in prejudice to the defendant or impaired the circuit court’s management of
       its docket. We consider this analysis sound.
¶ 14        In this case, Detective Todd Hays testified that the Troy police department consistently
       transports citations to the circuit clerk on Mondays and Fridays, causing citations issued on
       Tuesdays to be filed beyond the 48-hour deadline, as well as those issued on Mondays and
       Fridays after the other citations are brought in for filing. Accordingly, a clear and consistent
       violation of Rule 552 has occurred, dismissal of the defendant’s citation is permissible on
       that basis, and, as a result, there is no need for the circuit court to conduct a prejudice
       analysis in this case.

¶ 15                                      CONCLUSION
¶ 16       For the foregoing reasons, we affirm the July 31, 2014, order of the circuit court of
       Madison County that granted the motion of the defendant to dismiss the traffic citation issued
       to him by the Troy police department on May 5, 2014.

¶ 17      Affirmed.




                                                  -4-